

Exhibit 10.7
formletterconsentrere_image1.jpg [formletterconsentrere_image1.jpg]
529 Pleasant Street
Attleboro, MA 02703




Re:    Consent to Reduction in Salary April 1, 2020 through June 30, 2020


Dear [Name],
 
This letter confirms your consent to a temporary [twenty-five percent (25%)]
reduction in your annual base salary paid during the period beginning April 1,
2020 through June 30, 2020.


As you know, the COVID-19 pandemic has caused unprecedented challenges for our
Company, customers, suppliers and communities. As a result, we need to take
measures to ensure our continued long-term financial health in case of a
protracted economic downturn, and you have graciously agreed to support our cost
savings initiatives through a temporary compensation reduction. As part of these
measures, you are volunteering to reduce by [25%] the base salary paid to you
during the 2nd quarter of 2020. Effective July 1, 2020, your base salary shall
revert to its previous level.


To confirm your understanding and acceptance of this temporary reduction, we
kindly ask you to sign this letter on or before March 31, 2020. Your leadership,
support and commitment to Sensata during this unprecedented time is greatly
appreciated. If you have any questions, please feel free to contact me.
 
 
Very truly yours,


SENSATA TECHNOLOGIES HOLDING PLC
SENSATA TECHNOLOGIES, INC.
 
 


/s/ Melissa L. Mong


Melissa L. Mong
VP, General Counsel (Interim) and Company Secretary
 

AGREED TO AND ACCEPTED BY:


___________________________________
[Name]


___________________________________
Date


 